Citation Nr: 0105238	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-24 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to January 
1945.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.


REMAND

The veteran claims new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a duodenal ulcer.  A preliminary review of the 
record discloses that additional action is required prior to 
further Board review of the veteran's appeal.

In reviewing the claims file, the Board observes that in the 
veteran's original application dated December 1944, the 
veteran listed two physicians from which he sought treatment 
prior to service for a duodenal ulcer.  He listed having 
sought treatment from Dr. Bamberger, care of Jackson Park 
Hospital, Chicago, Illinois, in approximately 1934, and from 
his brother, a military physician at the Station Hospital 
Aberdeen Proving Ground, Maryland, in 1935.  The veteran 
further identified his treatment with his brother in an 
affidavit dated January 1946, including a street address, and 
in a statement filed in January 1946, he gave an updated 
address for his brother.  It appears from the record that an 
effort was not made by the RO to obtain the identified 
private medical records.  The Board will note that a letter 
from his brother was submitted dated February 1945, 
summarizing treatment.  It does not appear from the record 
that the corresponding treatment records were obtained and 
associated with the claims file.  The Board is of the opinion 
that the private medical records need to be obtained and 
associated with the claims file.

In addition, the Board notes that in an April 1999 hearing 
before the RO, the veteran testified that he sought treatment 
six months to a year after service.  He also mentioned 
seeking treatment for the past fifteen years, including a 
diagnosis in the three or four months prior to the hearing, 
of diverticulitis.  In his November 1998, VA Form 21-4138, 
statement in support of claim, the veteran identified his 
treating physician as Dr. James Rosenberg.  However, it does 
not appear from the record that the RO made an effort to 
obtain the identified the private medical records.  

The Court has found in cases where a claimant seeking to 
reopen a claim previously and finally disallowed, includes 
specific references to evidence which would plausibly be new 
and material, that claimant is entitled to the benefit of 
VA's duty to assist in the development of evidence that could 
constitute new and material evidence sufficient to justify 
reopening the disallowed claim.  See Ivey v. Derwinski, 2 
Vet. App. 320 (1992).  The VA's statutory duty to assist the 
veteran includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Id.; McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997).   

Further, in the veteran's NOD dated February 1999, he 
indicates that in going through a copy of his claim file sent 
to him in January 1999 by the RO, it appears that the record 
of his hospital stay in service at Ft. Monmouth General 
Hospital from November 1944 to January 1945, is incomplete.  
He indicates that it does not contain various x-ray reports 
or medical doctor's notes.  It does not appear from the 
record that an attempt was made by the RO to follow-up on the 
veteran's assertion that his service medical records are 
incomplete.  While it appears to the Board that the veteran's 
service medical records are reasonably complete, "[w]hen 
information sufficient to identify and locate necessary 
evidence is of record, [VA] shall assist a claimant by 
requesting, directly from the source, existing evidence that 
is either in the custody of military authorities or 
maintained by another Federal agency.  See 38 C.F.R. 
§ 3.159(b); see also Hayre v. West, 188 F.3d 1327, 1331 
(1999).  (". . . a single request for pertinent service 
medical records specifically requested by the claimant and 
not obtained by the RO does not fulfill the duty to 
assist.")  

Finally, the Board notes that during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the Act), which substantially modified the 
circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  In the 
instant appeal, the RO has not yet considered whether any 
additional notification or development action is required 
under the Act.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his duodenal 
ulcer before entering military service 
and since his separation from service, to 
include those already identified as Dr. 
Bamberger, Dr. Rosenberg, and his 
brother.  After obtaining the necessary 
authorizations, the RO should obtain and 
associate with the claims file any 
records that have not already been 
obtained.  

2.  The RO should make an attempt to 
obtain and associate with the claims file 
any additional service medical records 
referred to by the veteran in his 
February 1999 Notice of Disagreement.

3.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




